Citation Nr: 1143481	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  06-28 059A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for residuals of a low back injury.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to June 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Chicago Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Travel Board hearing before the undersigned Veterans' Law Judge in August 2008.  A transcript of that hearing has been associated with the claims file.

The Board remanded the case to the RO for additional development in December 2008 and in January 2011.  The requested development having been accomplished, the case is once again before the Board for appellate review.


FINDING OF FACT

Affording the Veteran the benefit of the doubt, the competent and probative evidence of record demonstrates that degenerative disc disease with disc bulge and spinal stenosis at L4-5 is related to his active service.  


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, the criteria for the establishment of service connection for degenerative disc disease with disc bulge and spinal stenosis at L4-5 have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).  The legislation has eliminated the well-grounded claim requirement, has expanded the duty of VA to notify the appellant and the representative, and has enhanced its duty to assist an appellant in developing the information and evidence necessary to substantiate a claim.  See generally VCAA.  

In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision.  

Pertinent Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2011).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

With regard to VA examinations, the Board notes that the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v, West, 13 Vet. App. 31, 35 (1999).

Analysis

In statements and testimony presented throughout the duration of the appeal, the Veteran has maintained that he sustained back injuries during his active service and has had continued back pain since that time.  

Service treatment reports are absent of any findings of treatment for a back injury or other reported back problems.  Upon entry into active service, a June 1963 induction examination demonstrated normal findings of the spine upon clinical evaluation, and the Veteran reported having no back problems or a history thereof at this time.  In an April 1965 separation examination, a clinical evaluation of the spine was normal, and the Veteran again did not report any back problems or a history thereof at this time.  In June 1965, the Veteran reported that there had been no change in his medical condition since the April 1965 separation examination.  

A March 1982 private medical report was absent of any findings related to the Veteran's spine.

Private medical records from August 2003 to November 2008 reflect that the Veteran was variously treated for and diagnosed with degenerative joint disease of the lumbar spine, spinal stenosis, acute low back derangement with lumbar spondylosis, degenerative disk disease of the lumbar spine, persistent right lumbar radiculopathy, exacerbation of low back derangement with degenerative disc disease, and degenerative disc disease with disc bulge and spinal stenosis at L4-5.  

In a November 2005 lay statement, the Veteran's brother reported that after the Veteran spent two years in the U.S. Army, he noticed that the Veteran did not walk the same, he complained of pain in the lower back, and he would not stand for long periods of time.  The Veteran's brother also noted that the Veteran's job was a laborer and it was always painful to perform duties as a gardener.  Also, in a November 2005 lay statement, the Veteran's wife reported that, in 1965, she noticed that he did not walk the same, his stride was very much restricted, and he had difficulty lifting over 10 pounds.  She then stated that the Veteran used hot applications and took medicine for pain on a continual basis.  

In a January 2006 letter, the Veteran's private treating physician, Dr. C.S., stated that he reviewed the Veteran's service records, the Veteran's reported history, and lay statements from the Veteran's wife and brother regarding his condition upon his discharge from active service.  Dr. C.S. opined that with this information, it was probable that the Veteran sustained a disk injury to his back while in service between 1963 and 1965 which resulted in the development of back problems and had been ongoing to this point, with the current magnetic resonance imaging (MRI) scan of July 2004 indicating degenerative disc disease with a disc bulge causing a moderate degree of spinal stenosis at the L4-5 level.  He concluded that the injuries described to him by the Veteran with the fall down the ravine and also having been struck by a three-quarter ton truck would be competent causes of probable discal injury that would then set the stage for ongoing problems in the future thereafter.  A review of Dr. C.S.'s notes of the records reviewed indicates that he noted the Veteran's history provided to him, the lay statements from his wife and brother, and the service treatment reports demonstrating no injuries or complaints related the spine at entrance into active service and at separation therefrom.  

During an August 2008 Travel Board hearing, the Veteran testified, through his representative, that he injured his back on two occasions during active service.  First he reported having been struck by a three-and-a-quarter ton truck in his back while participating in combat training during his active service.  He also reported that, during his active service he was carrying a heavy rucksack and had fallen down a ravine.  The Veteran testified that he had seen various physicians for backaches and continued to have pain since his active service.  He stated that he began seeing a nurse for back problems at his place of employment, the U.S. Post Office, a little after 1970 and that after 1975 his duties did not involve physical work.  Finally, the Veteran testified that he had no additional injuries to the back following his active service.  

In an April 2010 VA examination, the Veteran reported that, during active service, he was struck by a motor vehicle while in the field and that after several years following his discharge from service he began to experience back pain.  He was diagnosed with lumbosacral spine strain, age related.  The examiner also noted that the Veteran did not go for X-rays.  The examiner opined that it was less likely than not that the Veteran's history of being superficially struck by a motor vehicle while in the military service was related to the history of back pain at the present time.  The examiner explained that, if it had been due to a motor vehicle accident in the 1960's, the condition today would most likely be much worse and that the present condition was consistent with the aging process.  

In February 2011, the VA examiner from the April 2010 VA examination furnished an addendum to his previous opinion.  He opined that, upon a review of the claims file, it was less likely than not that the Veteran's present lumbar spine condition was related to his in-service trauma.  The examiner found that the Veteran had no continuity of a nexus of care from the 1960's to his present problem and that he worked as a maintenance mechanic for 35 years which could easily explain his degenerative disks and degenerative osteoarthritis of the lumbar spine.  He therefore concluded that it was less likely than not that the Veteran's present findings were related in any way to what appeared to be a very minor injury while in service.  

After a careful review of the record, and resolving all doubt in favor of the Veteran, the Board has determined, based upon the medical and satisfactory lay evidence set forth above, that the Veteran's current residuals of a lower back injury, diagnosed most consistently as degenerative disc disease with disc bulge and spinal stenosis at L4-5, was incurred during his active service.  

Initially, the Board finds that the Veteran's statements and testimony regarding his back injuries in service and back pain symptoms existing since active service are competent and credible evidence of the incurrence of back injuries during the Veteran's active service and a continuity of symptoms since his active service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Baldwin v. West, 13 Vet. App. 1 (1999) (the Board must analyze the credibility of the evidence).  Likewise, the Board finds that the lay statements from the Veteran's wife and brother, relating to his back condition following his discharge from active service, are competent and credible evidence of witnessing the Veteran's back problems at that time.  Id.  

The post-service medical evidence of record reflects that the Veteran has been currently diagnosed with degenerative joint disease of the lumbar spine, spinal stenosis, acute low back derangement with lumbar spondylosis degenerative disk disease of the lumbar spine, persistent right lumbar radiculopathy, exacerbation of low back derangement with degenerative disc disease, lumbosacral strain, and degenerative disc disease with disc bulge and spinal stenosis at L4-5.  

The Board also notes that several medical opinions have been furnished with respect to the Veteran's lumbar spine disability including: the January 2006 private physician's conclusion that it was probable that the Veteran sustained a disk injury to his back while in service between 1963 and 1965 which resulted in the development of back problems and had been ongoing to this point, with the July 2004 MRI scan indicating degenerative disc disease with a disc bulge causing a moderate degree of spinal stenosis at the L4-5 level; as well as the April 2010 and February 2011 VA examiner's opinions that it was less likely than not that the Veteran's history of being superficially struck by a motor vehicle while in the military service was related to the history of back pain at the present time and that it was less likely than not that the Veteran's present lumbar spine condition was related to his in-service trauma.  The Board finds that while the January 2006 private physician reviewed the Veteran's service treatment reports, the Veteran's lay statements and those of his wife and brother in providing his opinion, it does not appear that the VA examiner considered the lay statements provided by the Veteran's wife and brother.  As noted above however, the Board finds that the lay statements from the Veteran, his wife, and his brother are competent and credible evidence of the incurrence of back injuries in service and a continuity of symptoms since his active service.  Accordingly, the Board finds that the medical opinions furnished by the private physician and the VA examiner, taken together with the lay statements of record, put the evidence in relative equipoise.  

Thus, resolving all reasonable doubt in favor of the Veteran, service connection for degenerative disc disease with disc bulge and spinal stenosis at L4-5 is warranted.  38 C.F.R. § 3.102 (2011).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for degenerative disc disease with disc bulge and spinal stenosis at L4-5 is granted.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


